          Case 4:20-cv-00470-JAS Document 8 Filed 01/28/21 Page 1 of 6



 1   THE LAW OFFICE OF NED GARN PLLC
     Ned Garn
 2   435 N. Caribe Pl.
     Tucson, Arizona 85710
 3   (520) 624-4075
     PCCN /AZBN 019474
 4   nedgarn@hotmail.com
     Attorney for Defendants
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
     G & G Closed Circuit Events, LLC,                 )      No. 20-cv-00470-JAS
 9                                                     )
             Plaintiff,                                )      ANSWER
10                                                     )
                    vs.                                )      (JURY TRIAL REQUESTED)
11                                                     )
     Marisa Mesa, individually and d/b/a Club          )
12   520 Nightclub; and The Club Enterprises,          )
     LLC, an unknown business entity d/b/a             )
13   Club 520 Nightclub,                               )
                                                       )
14           Defendants.                               )
                                                       )
15
16           Defendants, by and through their undersigned counsel, hereby as and for their
17   Answer to the corresponding paragraph numbers of the Complaint admit, deny, and allege
18   as follows:
19   1.      Defendants admit that Plaintiff’s Complaint asserts claims arising under federal
20           law.
21   2.      Defendants admit this Court has subject matter jurisdiction.
22   3.      Defendants admit this Court has personal jurisdiction; Defendants deny any
23           allegation or implication that they engaged in wrongful acts.
24   4.      Defendants admit that venue is proper, but deny that it exists on the grounds stated.
25   5.      Defendants admit only that assignment to the Tucson Division is proper.
26   6.      Defendants are without sufficient information to admit or deny the allegations in
27           this paragraph and so deny the same.
28   7.      Defendants admit only that Mesa was the managing member The Club Enterprises,
             LLC which owned and operated the Club 520 Nightclub establishment on
          Case 4:20-cv-00470-JAS Document 8 Filed 01/28/21 Page 2 of 6



 1           November 2, 2019 and expressly deny any implication that the establishment is
 2           presently operating.
 3   8.      Defendants admit that only Defendant Mesa was the licensee for Club 520 and
 4           expressly deny any implication that the license remains active.
 5   9.      Defendants admit only that Defendant Mesa was the managing member of The
 6           Club Enterprise, LLC at all times relevant to the Complaint.
 7   10.     Defendants admit only that Defendant Mesa had the right and ability to supervise
 8           the activities at Club 520 Nightclub to the extent of her knowledge and reasonable
 9           diligence, but deny omniscience and deny her ability to act on information or
10           circumstances of which she was unaware or was misled. Defendants expressly
11           deny the allegation of any unlawful activity in connection with The Program (as
12           defined in paragraph 21 of the Complaint).
13   11.     Defendants admit only that Defendant Mesa had the right and ability to supervise
14           the activities at Club 520 Nightclub to the extent of her knowledge and reasonable
15           diligence, but deny omniscience and deny her ability to act on information or
16           circumstances of which she was unaware or was misled. Defendants further deny
17           the allegation of any unlawful activity in connection with The Program (as defined
18           in paragraph 21 of the Complaint).
19   12.     Deny.
20   13.     Defendants admit that Defendant Mesa had a financial interest in The Club
21           Enterprises, LLC on November 2, 2019.      Defendants deny the allegation of any
22           unlawful activity in connection with The Program (as defined in paragraph 21 of
23           the Complaint) on that date.
24   14.     Deny.
25   15.     Admit.
26   16.     Defendants denies that females were charged a cover charge of $10; Defendants
27           admit the remaining allegations in this paragraph.
28   17.     Defendants admit that a Canelo fight program was displayed on three television

                                                   2
       Case 4:20-cv-00470-JAS Document 8 Filed 01/28/21 Page 3 of 6



 1         screens at Club 520 on that date with customers present. Defendants lack
 2         sufficient information to confirm or deny whether this was the Program as defined
 3         in paragraph 21 of the Complaint and so deny the remainder of the allegations in
 4         this paragraph.
 5   18.   Defendants admit that a Canelo fight at Club 520 was advertised on a Facebook
 6         page. Defendants lack sufficient information as to whether the image and
 7         information on the Facebook corresponds to the fight that was shown in the bar
 8         and lack sufficient information as to whether the fight shown at Club 520 was the
 9         Program as defined in paragraph 21 of the Complaint and so deny the remainder
10         of the allegations in this paragraph.
11   19.   Defendants lack knowledge as to the amount of any commercial fee and so deny
12         the same. Defendants admit that Defendants did not pay $1,400 to Plaintiff in
13         connection with the Canelo fight.
14   20.   No response is required; Defendants reallege the responses above.
15   21.   Defendants are without sufficient information to admit or deny the allegations in
16         this paragraph and so deny the same.
17   22.   Defendants are without sufficient information to admit or deny the allegations in
18         this paragraph and so deny the same.
19   23.   Defendants are without sufficient information to admit or deny the allegations in
20         this paragraph and so deny the same.
21   24.   Defendants are without sufficient information to admit or deny the allegations in
22         this paragraph and so deny the same.
23   25.   Defendants are without sufficient information to admit or deny the allegations in
24         this paragraph and so deny the same.
25   26.   Defendants are without sufficient knowledge to admit or deny the allegations
26         regarding whether the Program (as defined in paragraph 21 of the Complaint) was
27         intercepted, received, divulged or published at Club 520, or that Defendants
28         assisted in divulging and publishing that communication and so deny the same.

                                                   3
       Case 4:20-cv-00470-JAS Document 8 Filed 01/28/21 Page 4 of 6



 1         Defendants further deny that they violated federal law in connection with the
 2         Program (as defined in paragraph 21 of the Complaint). Defendants are without
 3         sufficient knowledge to admit or deny the allegations regarding Plaintiff’s rights
 4         with respect to the same and so deny the allegation that they violated Plaintiff’s
 5         rights.
 6   27.   Deny.
 7   28.   Deny.
 8   29.   Paragraph 29 of the Complaint states a legal conclusion to which no response is
 9         required but is in any event denied; Defendants lack sufficient knowledge of
10         Plaintiff’s distribution rights and so deny the same.
11   30.   Deny.
12   31.   Paragraph 29 of the Complaint states a legal conclusion to which no response is
13         required but is in any event denied.
14   32.   Deny
15   33.   No response is required; Defendants reallege the responses above.
16   34.   Paragraph 34 of the Complaint states a legal conclusion to which no response is
17         required but is in any event denied;
18   35.   Paragraph 35 of the Complaint states a legal conclusion to which no response is
19         required but is in any event denied.
20   36.   Deny.
21   37.   Paragraph 37 of the Complaint states a legal conclusion to which no response is
22         required but is in any event denied.
23   38.   Deny.
24   39.   Defendants deny each allegation in paragraphs 1-38 except to the extent expressly
25         admitted above.
26   AFFIRMATIVE DEFENSES
27         FIRST AFFIRMATIVE DEFENSE: GOOD FAITH
28   40.   Defendants reallege each of the responses and any affirmative allegations made

                                                  4
       Case 4:20-cv-00470-JAS Document 8 Filed 01/28/21 Page 5 of 6



 1         above.
 2   41.   Defendants allege that Plaintiff’s claim is barred by reason of Defendant’s good
 3         faith.
 4   42.   An individual named Carlos Merino who offered to arrange for the Canelo fight to
 5         be shown at Club 520 on November 2, 2019. Defendants paid Mr. Merino $250
 6         and believe the fight may have been accessed via Roku device(s).
 7   43.   Defendants reasonably believed Mr. Merino to be an agent of an entity with the
 8         right to provide access to the fight. Defendants did not know and had no reason to
 9         know that there was anything improper or illegal about Merino’s provision of
10         access to the fight.
11   44.   Defendants had only begun operating Club 520 in August of 2019 and had no
12         previous experience operating such an establishment.
13   45.   Defendants never had any other boxing event displayed in Club 520 before or after
14         the November 2, 2019.
15   46.   Defendants routinely charged admission to Club 520 on the weekend regardless of
16         the nature of any entertainment offered.
17   47.   Defendants never charged admission to women and did not do so on November 2,
18         2019.
19   48.   Defendants did not alter their usual prices on November 2, 2019.
20   49.   The fight was not displayed to generate any unusual level of receipts and did not in
21         fact generate any significant increase in receipts which averaged approximately
22         $1800 for Saturdays. Club 520's receipts totaled just over $2200 on November 2,
23         2019 (including through 11/3/19 at 2 am.). Approximately 80 customers came to
24         the establishment on that date but only 15-20 were present during the fight.
25   50.   Club 520 also featured a band on November 2, 2019 which was paid $600.
26
27   OTHER AFFIRMATIVE DEFENSES
28   51.   Defendants reserve the right to list additional defenses as revealed by discovery.

                                                 5
       Case 4:20-cv-00470-JAS Document 8 Filed 01/28/21 Page 6 of 6



 1   WHEREFORE, Defendants therefore pray for the following:
 2         A.     A jury trial as to all claims so triable.
 3         B.     Judgment against Plaintiff and in favor of Defendants as to all claims;
 4         C.     Denial of all relief requested in the Complaint;
 5         D.     Defendants’ reasonable attorney’s fees and costs; and
 6         E.     Such other and further relief as the Court deems just and proper.
 7                DATED this 28th day of January 2021.
 8                                               THE LAW OFFICE OF NED GARN, PLLC
 9                                               /s/ Ned Garn
                                                 Ned Garn
10                                               Attorney for Defendants
11
     I hereby certify that I electronically
12   transmitted the attached document to the
     Clerk’s Office using the CM/ECF system
13   for filing and transmittal of a notice of
     electronic filing on January 28, 2021
14
     Copy of the foregoing electronically served
15   via ECF and U.S. mail this 28 th day of January 2021 on:
16   David Lippman
     Lippman Recupero, LLC
17   1325 N. Wilmot Rd., 3 rd Floor
     Tucson, AZ 85712
18   P.O. Box 13928
     Tucson, AZ 85732-3928
19   Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

                                                   6
